

115 S332 IS: To restrict funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization, and for other purposes.
U.S. Senate
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 332IN THE SENATE OF THE UNITED STATESFebruary 7 (legislative day, February 6), 2017Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo restrict funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty
			 Organization, and for other purposes.
	
		1.Restriction on funding for the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty
			 Organization
 (a)Statement of policyCongress declares that United Nations Security Council Resolution 2310 (September 23, 2016) does not obligate the United States or impose an obligation on the United States to refrain from actions that would run counter to the object and purpose of the Comprehensive Nuclear-Test-Ban Treaty.
			(b)Restriction on funding
 (1)In generalNo United States funds may be made available to the Preparatory Commission for the Comprehensive Nuclear-Test-Ban Treaty Organization.
 (2)ExceptionThe restriction under paragraph (1) shall not apply with respect to the availability of United States funds for the Comprehensive Nuclear-Test-Ban Treaty Organization’s International Monitoring System.